
	
		II
		111th CONGRESS
		2d Session
		S. 3231
		IN THE SENATE OF THE UNITED STATES
		
			April 20, 2010
			Mr. Grassley (for
			 himself, Mr. Conrad,
			 Mr. Thune, Mr.
			 Nelson of Nebraska, Mr.
			 Johanns, Mr. Johnson, and
			 Mr. Harkin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend
		  certain tax incentives for alcohol used as fuel and to amend the Harmonized
		  Tariff Schedule of the United States to extend additional duties on
		  ethanol.
	
	
		1.Short titleThis Act may be cited as the
			 Grow Renewable Energy from Ethanol
			 Naturally Jobs Act of 2010 or the GREEN
			 Jobs Act of 2010.
		2.Extension of income
			 tax credit for alcohol used as fuel
			(a)In
			 generalParagraph (1) of
			 section 40(e) of the Internal Revenue Code of 1986 is amended—
				(1)by striking
			 December 31, 2010 in subparagraph (A) and inserting
			 December 31, 2015, and
				(2)by striking
			 January 1, 2011 in subparagraph (B) and inserting January
			 1, 2016.
				(b)Cellulosic
			 biofuelSubparagraph (H) of section 40(b)(6) of such Code is
			 amended by striking January 1, 2013 and inserting January
			 1, 2016.
			(c)Reduced amount
			 for ethanol blendersParagraph (2) of section 40(h) of such Code
			 is amended by striking 2010 and inserting
			 2015.
			(d)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			3.Extension of
			 excise tax credit for alcohol used as fuel
			(a)In
			 generalParagraph (6) of section 6426(b) of the Internal Revenue
			 Code of 1986 is amended by striking December 31, 2010 and
			 inserting December 31, 2015.
			(b)Effective
			 dateThe amendment made by this section shall take effect on the
			 date of the enactment of this Act.
			4.Extension of
			 additional duties on ethanolHeadings 9901.00.50 and 9901.00.52 of the
			 Harmonized Tariff Schedule of the United States are each amended in the
			 effective period column by striking 1/1/2011 and inserting
			 1/1/2016.
		
